Citation Nr: 1420975	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-43 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.  His awards and decorations include the Combat Action Ribbon.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.
 

FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss disability as a result of service.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as secondary to a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2. Resolving doubt in favor of the Veteran, tinnitus was incurred as secondary to a bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that he has bilateral hearing loss disability and tinnitus that is attributable to significant noise exposure during service.  He contends he was exposed to extreme engine noise from the U.S.S. Richard E. Kraus ship while he worked on diesel engines, generators and compressors.  He additionally asserts he was exposed to ammunition fire while serving on a gun crew for a 5" gun.  The Veteran's military occupational specialty (MOS) was an engine mechanic and he is in receipt of a combat action ribbon.  See DD-214.  The Combat Action Ribbon connotes participation in combat.  As such, the Veteran's assertions of an event regarding the in-service noise exposure during combat are presumed.  38 C.F.R. § 1154(b); Collette v. Brown, 82 F.2d 389 (Fed. Cir. 1996).  Therefore, the Board finds the Veteran was exposed to significant noise in-service.  

The January 2010 VA examiner diagnosed the appellant with a bilateral hearing loss disability and tinnitus.  38 C.F.R. § 3.385.  Therefore, the remaining question is whether there is a nexus between the Veteran's current hearing loss, tinnitus and active duty service.  

The record contains both positive and negative evidence regarding the etiology of the appellant's current hearing loss disability and tinnitus.  Service treatment records are unavailable for review, as a formal finding of unavailability was issued in May 2012.  The January 2010 VA examiner provided a negative nexus opinion.  However, the VA examiner stated that a threshold shift during service could not be ruled out due to the lack of an entrance examination for active duty and the appellant's tinnitus was as likely as not a symptom associated with bilateral hearing loss.  A private audiologist in December 2011 provided a positive nexus opinion for hearing loss disability based on the appellant's history of noise exposure during service.  The Veteran's private physician wrote a letter in April 2010 stating he was aware of the appellant's hearing loss and tinnitus problems and his history of noise exposure while he served in the military.  Although the appellant is not competent to provide opinions regarding the etiology of his hearing loss disability or tinnitus, he provided competent lay statements describing his noise exposure and the onset and continuity of symptoms of his decreased hearing and ringing in his ears since service.  In support of the claim, the appellant's wife and two friends who knew the appellant prior to his active duty service submitted written statements attesting that the Veteran had no trouble hearing before service but he had hearing problems after service.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the appellant's bilateral hearing loss was caused by his active duty service and whether the appellant's tinnitus is secondary to his bilateral hearing loss.  Thus, resolving doubt in favor of the appellant, the Board concludes that service connection must be granted for the appellant's bilateral hearing loss and tinnitus.









ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


